DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley W. Schield – Reg. No. 75,469 on 7/1/2021.
The application has been amended as follows: 
 Regarding claim 20, “storing the portions during configuration” has been changed to -- setting electrical connection --in lines 5; and -- to generate signals representative of the identical values independent of clock cycles of a processor of the IED -- has been added after “the IED” in line 6.

Allowable Subject Matter
Claims 1-3, 5-15, and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to a merging unit comprising input circuitry configured to receive a monitoring signal; a pre-payload circuitry configured to generate at least portion of preset metadata that are set to identical values, wherein the pre-payload circuitry is 
Regarding claims 2-3 and 5-9:
Claims 2-3 and 5-9 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest wherein the pre-payload circuitry is configured to output the preset metadata by setting electrical connections of hardware of the margining unit to generate signals representative of the identical values independent of clock cycles of a processor of the merging unit; payload generation  as recited in claims 10, 15, and 20 for the same reason stated in claim 1 above.
Regarding claims 11-14:
Claims 11-14 are allowed as being dependent on claim 10.
Regarding claims 17-19 and 23:
Claims 17-19 and 23 are allowed as being dependent on claim 15.
Regarding claims 21-22:
Claims 21-22 are allowed as being dependent on claim 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE N TIEU/Primary Examiner, Art Unit 2633